Affirmed and Memorandum Opinion filed August 28, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00285-CR

                     SILAS CORTEZ MOJICA, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 27th District Court
                             Bell County, Texas
                        Trial Court Cause No. 76064

                 MEMORANDUM                     OPINION
      Appellant Silas Cortez Mojica appeals his conviction for robbery. Tex. Pen.
Code Ann. § 29.02(a)(2) (West 2011). Appellant’s appointed counsel filed a brief in
which he concludes the appeal is frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief when
we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the trial court’s judgment is affirmed.

                                    PER CURIAM



Panel consists of Justices Donovan, Wise, and Jewell
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2